EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 01/26/2012 Investors:Kathy Martin, 630-623-7833 Media:Heidi Barker, 630-623-3791 McDONALD'S ANNOUNCES QUARTERLY CASH DIVIDEND OAK BROOK, IL – Today, McDonald’s Board of Directors declared a quarterly cash dividend of $0.70 per share of common stock payable on March 15, 2012 to shareholders of record at the close of business on March 1, 2012. Upcoming Communications McDonald’s plans to release January 2012 sales information on February 8, 2012. McDonald’s is the world’s leading global foodservice retailer with more than 33,000 locations serving nearly 68 million customers in 119 countries each day. More than 80% of McDonald’s restaurants worldwide are owned and operated by independent local men and women. ###
